DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges that the amended claim set & abstract corrects the issues noted by the previous office action on (10-25-2021). All of the previous 112 rejections have been withdrawn.
Applicant's arguments filed 1-25-2021 have been fully considered but they are not persuasive.
Applicant argues…
Neither Weber et al. (US-2009/0,252,917) nor Andersson (DE-10-2005/060,744) teaches the cutting of the foam, instead Andersson teaches milling.
Andersson’s cutting transpires prior to the foam being introduced with the fibers.
Applicant further argues that none of the other applied references make up for the deficiency of Weber or Andersson.
This is not found to be persuasive because…
Applicant notes that Andersson does not rectify the deficiency of Weber, due to milling being different than cutting, due to milling causing scrap that is formed. It should be noted that applicant’s independent claim does not require a limitation that the cutting process is scrap free. Adding to this, Wikipedia’s article on Milling (Milling (Machining), 2016) states that Milling is a cutting process that uses a milling cutter to remove material from the surface of a work piece. The milling cutter is a rotary cutting tool, 
While applicant has made the argument that the cutting transpires prior to the foam being introduced with the fibers the applicant did not point to where this recitation may be found. This is also refuted in ([0014] - [0016]) which states that a groove 13 milled, which is formed in the present case V-shaped. The groove 13 extends across the entire first layer 10 between two opposite edges of the same. As in 2 it is easy to see, the groove extends 13 from the free surface 14 the first layer 10 to essentially the flexible layer 12, ([0014]) and that the polymeric foam composite material of the first layer 10 contains a fibrous material, a cured resin and a thermoplastic in the form of expanded particles, ([0016]). ([0017]) teaches the fabrication of the polymeric foam composite material of the first layer, which states that the polymeric foam composite comprises a sheet-like nonwoven fibrous material is impregnated with a mixture containing a curable resin and unexpanded thermoplastic particles. Accordingly, Andersson is understood to teach that the foam composite material comprises fibers prior to the milling. 
This is unpersuasive because as explained above there was not found to be deficiency in Weber or Andersson.
                                                       Claim Interpretation 
It should be noted that a number of a limitation are understood to be optional, including the removing of the fiber ends, and any steps encompassed by al.) - a6.). The examiner will provide any statements or teachings that may correspond to these limitations and any                                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 17, & 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US-2009/0,252,917, hereinafter Weber), in view of Bengt Andersson (DE-10-2005/060, 744, hereinafter Andersson)Regarding claim 17, 	

a) providing a molding comprising a foam and at least. one fiber (F), 
wherein the fiber (r-) is with a fiber region (FB2) located inside the molding and surrounded by the foam, 
b) at least partially dividing the molding at least once, 
wherein at least one fiber (F) is completely divided to obtain a converted molding, 
wherein in step a) the molding is provided when at least one fiber (r-) is partially introduced into the foam with a result that the fiber (F) b with the fiber region (FB2) located inside the molding and surrounded by the foam
while a fiber region {FB1) of the fiber (F) projects form a first side of the molding and
a fiber region (FB3} of the fiber (F) projects from a second side of the molding and
the fiber region (FB1) and/or the fiber region (FB3) are then optionally removed,
wherein partial introduction is optionally effected by steps a1) to a6):
a1) optionally applying at least one layer {S2) and optionally applying at least one carrier layer (TS) to at least one side of the foam,
a2) producing one hole per fiber (F) in the foam and optionally in the layer (S2) and optionally in the carrier layer (TS),
wherein the hole extends from a first side to a second side of the foam and optionally through the layer (S2) and
optionally through the carrier layer {TS),
a3) providing at least one fiber (F) on the second side of the foam
a4) passing a needle from the first side of the foam through the hole to the second side of the foam and 
optionally passing the needle through the layer (S2) and 
optionally passing the needle through the carrier layer (TS), 
a5) securing at least one fiber (F) to the needle on the second side of the foam and 
a6) returning the needle along with the fiber {F) through the hole, so that the fiber (F) is with the fiber region (FB2} located inside the molding and surrounded by the foam
while the fiber region (FB1) of the fiber (F) projects from a first side of the
optionally from the layer (S2) or 
optionally from the carrier layer {TS} and 
the fiber region (FB3} of the fiber (F} projects from a second side of the molding,
wherein the at least partial dividing of the molding in step b) is effected with a cutting tool.
Weber teaches the following:
, b.) (Abstract) teaches that the invention pertains to a method for reinforcing cellular materials (1), a reinforced sandwich construction (5} as well as a correspondingly equipped aircraft. In the method, a cellular material (1) is provided with fiber bundles (3) that are introduced into the cellular material (1) with a needle (8). This series of actions is best depicted in (Figs. 1 - 4).
Highlighting, as seen in (Fig. 4) that a portion of fiber found within the cellular reinforced sandwich construction is a portion of fiber that is located inside the molding and surrounded by the foam.
& g.) Highlighting, as seen in (Fig. 4), a portion of fiber is found to be outside of the cellular reinforced sandwich construction, on both sides, this portion of fiber that is projecting from a first side and second side of the molding.
It should be noted that the limitation is considered optional. However, ([0022]) teaches that after the at least one fiber bundle is pulled through the through-hole in the above-described fashion, it can be cut off flush with the first and/or the second surface.
It should be noted that the limitation is considered optional. However, ([0003] & [0022]) teaches sandwich-type components usually consist of an upper and a lower cover layer or surface, between which a honeycomb-like core structure is arranged that is composed of vertically extending cells with hexagonal cross section and serves for increasing the rigidity.
It should be noted that this limitation is considered optional. However, ([0021]) teaches, using a needle prevents the through-hole being produced from undesirably becoming larger when the needle is retracted. Since the needle ultimately penetrates into the through-hole again with its tip during the retraction, the needle is inserted into the cellular material through the through-- hole such that it is followed by the at least one fiber bundle. Noting, that a single 
& l.) It should be noted that this limitation is considered optional. However, as seen in (Fig, 5 and 6) the hole extends from a first side to a second side of the foam, and is understood to include the cover layers.
 - w.) It should be noted that this limitation is considered optional. However, (Fig. 1 - 4) depict the series of actions as claimed. Noting, that the puncture is understood to include the cover layers.
Regarding Claim 17, Weber teaches most of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam. Weber is silent on partially dividing the molding at least once, so that at least one fiber is completely divided.  In analogous art for a composite polymer foam material is composed of a layer (10) of needle-bonded nonwoven web of inorganic glass or mineral fibers impregnated with a setting formaldehyde resin, Andersson suggests details regarding implementing a division to the molding allowing for a fiber to be completely divided, and in this regard Andersson teaches the following:
& d.) ([0014]) teaches that at least a first layer 10, from the polymeric foam composite material according to the invention, and at least on one side of the first layer 10 a flexible layer 12, has in the first layer 10, a groove 13 milled, which is formed in the present case V-shaped. The groove 13 extends across the entire 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for reinforcing cellular materials, where a cellular material is provided with fiber bundles that are introduced into the cellular material with a needle, with the needle initially pierces a through-hole into the cellular material from one side in order to subsequently take hold of a fiber bundle situated on the other side with the needle and pull said fiber bundle into the cellular material Weber. By implementing a groove by milling the layer of material that comprises a resin and fiber, as taught by Andersson. Highlighting, implementation of a milled groove in the layer of material that comprise a resin and fiber, provides a means for creating a hinge in the film, ([0014]).
Regarding claim 19,
Wherein step a) comprises providing a molding in which a fiber region (FB1) of the fiber {F) projects from a first side of the molding, a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding.
Weber teaches the following:
As depicted in {Fig. 4), a portion of fiber is found to be outside of the cellular reinforced sandwich construction, on both sides, this portion of fiber that is projecting from a first side and second side of the molding.
Regarding claim 20,
Wherein i) the at least partial dividing of the molding in step b) is effected at an angle Ɵ in the range from 0° to 90° relative to the thickness direction (d) of the molding, 
ii) the at least partial dividing of the molding in step b) is effected parallel to the first side of the molding, the molding optionally being completely divided parallel to the first side of the molding in step b), or 
iii) the molding is partially divided in step b), the molding in step b) being divided at an angle Ɵ in the range from 0° to 45° relative to the thickness direction (d) of the molding, 
wherein 0.01 to 5 mm or 0.01% to 10%, of the total thickness of the molding remains undivided, or
iv) the molding is partially divided in step b) so that the obtained converted molding comprises units, the units being rectangular or
 v) between step a) and step b) at least one carrier layer (TS) is applied to the molding, wherein optionally between step a) and step b) at least one carrier layer (TS) is applied to the molding and in step b) the molding is completely divided, wherein the carrier layer (TS) is not divided, the carrier layer (TS) optionally being open-pored.
Regarding Claim 20, Weber as modified teaching the entirety of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam, nor is there any explicit mention of material being lost during, in addition to forming a groove that acts like a hinge. Weber as modified is silent on details regarding the division of the molding. 
 	In analogous art for a polymeric foam block that is divide and cut in turn providing a means for forming a hinge within the polymer block, Isle suggests details regarding means on how to divide and cut into a polymer foam block to form said hinge, and in this regard Isle teaches the following:
& c.) As depicted in (Fig. 1 to 4), the partial dividing of the molding in step b} is effected at an angle in the range from 0° to 90" relative to the thickness direction of the molding.
As seen in (Fig. 2) the groove milled into the foam b parallel to the first side of the molding.
– f.) It should be noted that these limitations are considered optional if any of the other limitations are meet. 
Regarding claim 21,
Wherein the foam has been produced from a particle foam, an extruded foam, a reactive foam or a batch foam. 
Regarding Claim 21., Weber as modified teaching the entirety of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam, in addition to naming a few types of possible cellular materials, such as Polymethacrylimide (PMI), and Polyvinyl Chloride (PVC) which are known thermoplastics, ([0014]). Weber as modified is silent on the details regarding the type of foam utilized.
In analogous art for a composite polymer foam material is composed of a layer (10) of needle--bonded nonwoven web of inorganic glass or mineral fibers impregnated with a setting formaldehyde resin, Andersson suggests details regarding the type of foam that may be implemented, and in this regard Andersson teaches the following:
(Abstract) teaches that needle-bonded nonwoven web of inorganic glass or mineral fibers impregnated with a setting formaldehyde resin and thermoplastic particles which have not been expanded. The impregnated fabric is heated in a press to set the resin and expand the particles. Accordingly, the type of foam implemented is understood to be a particle foam that is expanded with a heat treatment.
." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 22,
Wherein the foam is based on at least one polymer selected from the group consisting of polystyrene, polyester, polyphenylene oxide, a copolymer produced from phenylene oxide, a copolymer produced from styrene, polyaryl ether sulfone, polyphenylene sulfide, polyaryl ether ketone, polypropylene, polyethylene, polyamide, polyamide imide, polyether imide, polycarbonate, 
Weber teaches the following:
([0029]) teaches the core of cellular material may consist of any arbitrary cellular material, high-quality PMI rigid cellular materials may be advantageous in the field of aeronautics. However, it would also be possible to utilize other cellular materials that consists, for example, of polyvinyl chloride or polyurethane.

Regarding Claim 23, 
Wherein i) the fiber (F) in step a) is a single fiber or a fiber bundle, and/or 
ii) the fiber (F) in step a} is an organic, inorganic, metallic or ceramic fiber or a combination thereof, or 
iii) the fiber (F) in step a) is employed in the form of a fiber bundle having a number of individual fibers per bundle of at least 10 in the case of glass fibers and 1000 to 50000 in the case of carbon fibers, or
iv) the fiber region (FB1) and the fiber region (FB3) each independently of one another account for 0. 1% to 45% and the fiber region {FB2} accounts for 10% to 99.8% of the total length of a fiber {F) in step a), or
v) the fiber (F) in step a) has been introduced into the foam at an angle a of 0° to 60°, relative to the thickness direction (d} of the molding or
vi) in the molding in step a} the first side of the molding from which the fiber region {FB1} of the fiber {F) projects is opposite the second side of the molding from which the fiber region {FB3) of the fiber (F) projects or
vii) the molding in step a) comprises a multiplicity of fibers {F) and/or comprises more than 10 fibers (F) or fiber bundles per m. 
Weber teaches the following:
As depicted in {Fig. 5} a bundle of fibers are deployed, with (Fig. 6) show the implementation of a single fiber.
([0016]) teaches that fiber materials used may consist, for example, of aramid fibers, carbon fibers, nylon fibers, polyester fibers, metal fibers or glass fibers, wherein any other fiber material can also be utilized.
& g.) ([0016]) teaches that fiber bundles frequently consist of 12K rovings, i.e., fiber bundles with 12,000 mono-filaments. In order to additionally improve the reinforcing effect achieved with the rovings, it would naturally also be possible to utilize rovings with more or less than 12,000 fibers, for example, 24K rovings (24,000 individual fibers) or rovings with even more fibers.
& e.) These limitations are considered optional if any of the other limitations are meet.
See (Fig. 4) the two sides in which the fiber projects from are on opposite sides of one another.

Regarding Claim 24,
Wherein the steps a2) and a4) are performed simultaneously, 
Weber teaches the following:
As noted above, for a2) and a4), both consider optional. Recalling, from above for a2) and a4) that ([0021]) teaches, using a needle prevents the through-hole being produced from undesirably becoming larger When the needle is retracted. Since the needle ultimately penetrates into the through-hole again with its tip during the retraction, the needle is inserted into the cellular material through the through-hole such that is followed by the at least one fiber bundle. Noting, that a single fiber within the hole, as compared to (Fig. 5) which shows several fibers per single hole, and (Fig. 1-4) depict the series of actions as claimed. Noting, that the puncture is understood to include the cover layers, respectively for a2) and a4). Accordingly, the function of performing these action simultaneously may be addressed with the case for sequential vs, simultaneous steps may be applied, generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably  distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

B.) Claim(s) 18, is rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Andersson and in further view of Richard Isle (US-3,530,213, hereinafter Isle) 
Regarding claim 18,
Wherein i) the at least partial dividing of the molding in step b} is effected without material removal.
ii) the at least partial dividing of the molding in step b} is effected with a knife.
Regarding Claim 18, Weber as modified teaches most of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated after being inserted into the foam, nor is there any explicit mention of material being lost during, in addition to forming a groove that acts like a hinge. Weber as modified is silent on details regarding the division of the molding. 	In analogous art for a polymeric foam block that is divide and cut in turn providing a means for forming a hinge within the polymer block, Isle suggests details regarding means on how to divide and cut into a polymer foam block to form said hinge, and in this regard Isle teaches the following:
& b.) (Col. 2, lines 34-42) teaches that slitting is had by means of a hot knife as at 20° and 21 to a point spaced as at 22 and 23 from the opposite edge, thereby leaving the portions 24 and 25 of the block as hinges which are tough and strong and permit the sections 26, 27 and 28 to be hinged to a right angular position in substantially three right angular planes. Noting, that Isle (also) does not mention 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for reinforcing cellular materials, where a cellular material i:; provided with fiber bundles that are introduced into the cellular material with a needle, with the needle initially pierces a through-hole into the cellular material from one side in order to subsequently take hold of a fiber bundle situated on the other side with the needle and pull said fiber bundle into the cellular material Weber as modified. By implementing a knife as a means for cutting a polymeric foam to create a hinge in the foam, as taught by Isle. Due to the fact it would amount to nothing more than a use of a known cutting means for creating a hinge in a polymeric foam, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Isle. Highlighting, the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).C.) Claim(s) 33, is rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Andersson and in further view of Brooks et al. (US-4,960,549, hereinafter Brooks) 
Regarding claim 33,

I) providing a polymer melt in an extruder,
II) introducing at least one blowing agent into the polymer melt provided in step I) to obtain a foamable polymer melt,
III) extruding the foamable polymer melt obtained in step II) from the extruder through at least one die aperture into an area at lower pressure, with expansion of the foamable polymer melt to obtain an expanded foam, 
IV) calibrating the expanded foam from step Ill) by conducting the expanded foam through a shaping tool to obtain the extruded foam, and
 V) optional material-removing processing of the extruded foam obtained in step IV), wherein i) the polymer melt provided in step I) optionally comprises at least one additive, or ii) at least one additive is optionally added during step II) to the polymer melt or between step II) and step III) to the foamable polymer melt, or iii) at least one additive is optionally applied during step III) to the expanded foam or during step IV) to the expanded foam, or8ACTIVE. 135344344.01Application No. 16/303,447Docket No.: 074048-0183(583732)Amendment dated January 25, 2022Reply to Office Action of October 25, 2021 iv) at least one layer (S2) is optionally applied to the extruded foam during or directly after step IV), or at least one carrier layer (TS) is optionally applied to the extruded foam during or directly after step IV).
Regarding Claim 33, Weber as modified teaching the entirety of claim 17, including the means on how the fiber is inserted into the foam structure and how the fiber is treated 
(Col. 3, lines 41-50) teaches polyamide-imide foams being prepared by injection techniques in which an amount of softened, fused polymer effective to yield a desired density without filling a mold is injected into the mold. Polymer in powdered or pellet form is introduced into a hopper and conveyed by a screw conveyor through a heated barrel of an injection press or like apparatus. As the polymer proceeds along the length of the barrel it softens, the softened particles fuse and volatiles are generated.
(Col. 10, lines 25-26) teaches that blowing agents may be implemented.
(Col. 9, lines 23-26) teaches that depicted in FIG, 1, the confined expansion zone 2 is provided by fitting the outlet 2 or extruder 3, by the addition or extrusion die 4. Where the extrusion die acts as applicant’s die. (Col. 3, lines 50-52) Foaming of polymer in the barrel is substantially prevented by maintainin9 suitable back pressure within the barrel. With (Fig. ·1) depicting foaming transpiring after extrusion and within the formin9 die. As such, the forming die (where the 
(Col. 9, lines 28-34) teaches that the forming die is in the form of a ring or hollow cylinder as depicted by character 6 (a portion of which is cut away in the Figure) having a bore of greater cross-sectional area than the extruder outlet. The forming die can also be such that the interior surface(s) thereof define other shapes, as discussed above. Where, the forming die acts as applicant's shaping too.
Highlighting, that these limitations are considered optional if any of the other limitations are meet. However, (Col. 7, lines 47-49) teaches that polyamide-imides used in the invented process can contain additives of the type conventionally used with such polymers, e.g. process aids, pigments, etc. With (Col. 10, lines 17-35) teaching a variety of additives that may be used, including that the employment of additives in the invented process allows for improved control over or enhance foaming or otherwise modify foam properties or improve processing. As such, the addition of additives is understood to be a result effective variable, See In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for reinforcing cellular materials, where a cellular material is provided with fiber bundles that are introduced into the cellular material with a needle, with the needle initially pierces a through-hole into the ." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
                                                               Conclusion 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715